Citation Nr: 1733590	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1963 to February 1968, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2017, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.  


FINDING OF FACT

The Veteran's tinnitus is related to acoustic trauma incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bilateral tinnitus that was incurred as a result of his exposure to loud noise during his active military service.  Specifically, he reported onset of ringing in his ears in 1967 due to artillery fire that continued ever since and worsened around 2010.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

Recurrent tinnitus was reported at a May 2017 hearing and left ear tinnitus was noted by May 2011 VA treatment records and a July 2011 examination report.  Therefore, the Board finds the first element of a service connection claim has been satisfied.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury from acoustic trauma.  The Veteran testified that he served as a gunner's mate or gun captain in active service and primarily worked with artillery.  Service personnel records indicated the Veteran served in the waters surrounding the Republic of Vietnam from May 1964 to October 1964 and his DD Form 214 noted his military occupational specialty was as an ordnance mechanic.  Based on the service records and the Veteran's credible statements, the Board concludes that the Veteran sustained an injury during service, satisfying the second element of a service connection claim.

With regard to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability, the Board notes that a November 2011 medical opinion found tinnitus to be unrelated to service because the Veteran reported onset in 2010, but finds the opinion is of limited probative value as the Veteran competently testified that the examiner misunderstood his contentions that tinnitus worsened in 2010.  He explained that he was unaware tinnitus was a disability until around 2010, and believed the ringing in his ears, described as artillery ears, was just something that people had when they served in artillery.  The Board finds the Veteran competently and credibly explained why he did not report symptoms of, or seek treatment for, tinnitus for many years after separation from service and that tinnitus began in active service and continued since.  At the May 2017 hearing, he and his wife reported that he used ambient noise to fall asleep at night ever since active service because the ringing in his ears was more noticeable at night.  Such lay testimony is competent to establish the presence of observable symptomatology.  Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As tinnitus is a chronic disability pursuant to 38 C.F.R. § 3.309(a), the Board finds service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

Service connection for tinnitus is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


